United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-1961
                                      ___________

Rahjah Jahhar,                        *
                                      *
           Appellant,                 *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Hennepin County Medical Center;       * District of Minnesota.
Minnesota Civil Liberties Union,      *
                                      * [Unpublished]
           Appellees.                 *
                                 ___________

                            Submitted:   May 7, 1999
                                Filed:   May 24, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Rahjah Jahhar appeals the dismissal of his lawsuit by the district court1 for lack
of subject matter jurisdiction and expiration of the statute of limitations. After carefully
reviewing the record, we conclude the district court properly dismissed Jahhar’s
lawsuit. Accordingly, the judgment is affirmed. See 8th Cir. R. 47A(a).




       1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-